Citation Nr: 1633031	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  07-33 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for right ear hearing loss.


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel












INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1976 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2012, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The below decision includes consideration of evidence after the last AOJ adjudication; the Veteran waived initial consideration of this evidence by the AOJ.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected right ear hearing acuity has been a Roman Numeral designation XI.  

2.  For the period June 13, 2005 to May 6, 2016, the Veteran's non-service-connected left ear hearing acuity was no worse than a Roman Numeral designation VII.

3.  For the period beginning May 6, 2016, the Veteran's non-service-connected left ear hearing acuity has been no worse than a Roman Numeral designation VI.


CONCLUSIONS OF LAW

1.  For the period June 13, 2005 to May 5, 2016, the criteria for a disability rating of 60 percent, and no more, for right ear hearing loss, were met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.383(a)(3), 4.85, 4.86 Diagnostic Code 6100 (2015).

2.  Beginning May 6, 2016, the criteria for a disability rating of 50 percent, and no more, for right ear hearing loss, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.383(a)(3), 4.85, 4.86 Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected right ear hearing loss disability has been assigned a noncompensable disability rating.  His disability has been evaluated under 38 C.F.R. § 4.85, diagnostic code (DC) 6100, which sets forth the rating criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests (using the Maryland CNC test), together with the average hearing threshold level.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman Numeral designations, determined using Table VI or Table VIa, are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment. 

Under Table VI, a Roman Numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIa, which assigns a Roman Numeral designation based solely on the puretone threshold average, is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of §4.86.  
38 C.F.R. § 4.85(c).  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

Under 38 C.F.R. § 3.383, special consideration is given to paired organs.  The regulation states that hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability that meets the provisions of 38 CFR 3.385 (VA definition of hearing loss) in the other ear, will allow for service connection of the non-service-connected ear under the provisions of a "paired extremity."  38 C.F.R. § 3.383(a)(3).

Title 38 C.F.R. § 4.86 allows for the use of either Table VI or Table VIa in determining the appropriate numeric designation when there are exceptional patterns of hearing impairment.  The regulation is applicable where testing shows that the Veteran has puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz ) or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 or more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.  As the test results discussed below meet the numerical criteria for such a rating, the Veteran's right ear hearing loss has been rated by this method.

When the Veteran initially applied for an increased disability rating for his service-connected right ear hearing loss in June 2005, because he was incarcerated at a state correctional facility, an audiological evaluation with a VA or VA-contracted audiologist could not be performed.  He was also unable to obtain an evaluation at the facility where he was being housed.  Instead, he submitted an audiological evaluation, dated in October 2003, that was conducted by an audiologist at another correctional facility.  Puretone thresholds for the right and left ears were measured as follows:
  


    HERTZ





1000
2000
3000
4000
RIGHT

110
110
110
110
LEFT

65
70
85
95

The average puretone threshold for the left ear was 79 decibels and his speech discrimination score was 88 percent.  The average puretone threshold for the right ear was 110.  His speech discrimination score for the right ear, however, could not be determined.  Using Table VIa (which results in a higher numeral than Table VI), this results in a Roman Numeral designation of VII for the left ear, and a Roman Numeral designation of XI for the right ear.

In April 2016, the Veteran underwent a second audiological evaluation with the same clinician.  This examination was received by VA on May 6, 2016.  At that time, puretone thresholds were measured as follows:



    HERTZ





1000
2000
3000
4000
RIGHT





LEFT

60
70
80
95

The average puretone threshold for the left ear was 76 decibels, and the speech discrimination score for the left ear was 80 percent.  The clinician indicated that the Veteran's right ear could not be tested because of "audiometer limits," and also noted that a speech discrimination score for the right ear could not be determined. The Board notes, however, assuming that there was no improvement in the severity of the Veteran's right ear hearing loss since the October 2003 evaluation, it is reasonable to conclude that the average puretone threshold would still be 110 decibels.  Using Table Via, this results in a Roman Numeral designation of VI for the left ear, and a Roman Numeral designation of XI for the right ear.

Applying the values of both audiological evaluation results to the rating criteria, effective, June 13, 2005, the day the Veteran's claim for a compensable disability rating for right ear hearing loss was received, from Table VIa, a Roman Numeral designation of VII is derived for the left (non-service-connected ) ear, and a Roman Numeral designation of XI is derived for the right ear.  Accordingly, a 60 percent disability rating for right ear hearing loss under DC 6100 is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row VII with column XI.

However, beginning May 6, 2016, and resolving doubt in the Veteran's favor, from Table VIa, a Roman Numeral designation of VI is derived for the left ear, and a Roman Numeral designation of XI is derived for the right ear.  Accordingly, a 50 percent disability rating for right ear hearing loss under DC 6100 is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row VI with column XI.

A higher disability rating is not warranted for any time during the appeal period because the criteria for a higher rating have not been met.  As noted above, because numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, subjective interpretation is not applicable.  

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  See also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's hearing loss, which include difficulty hearing and understanding the spoken voice.  Accordingly, as the  rating criteria are adequate to evaluate the Veteran's right ear hearing loss, referral for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  The claims file contains the Veteran's available private treatment records, including the October 2003 and April 2016 audiological evaluations.  As discussed above, the only evaluation reports available were those performed by the audiologist at the correctional facility.  These reports show that the clinician performed comprehensive evaluations and provided the diagnostic criteria necessary to evaluate the severity of the Veteran's hearing loss disorder.  The claims file also contains adequate notice letters, to include notice on how to support a higher rating, followed by readjudication.

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of his claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

Effective June 13, 2005, a disability rating of 60 percent for right ear hearing loss, and no more, is granted, subject to the regulations governing monetary awards.

Effective May 6, 2016, a disability rating of 50 percent for right ear hearing loss, and no more, is granted, subject to the regulations governing monetary awards.




____________________________________________
Nathanial J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


